Citation Nr: 0939579	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-42 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart 
disease (IHD), currently evaluated as 60 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) based 
on the Veteran's need for the regular aid and attendance of 
another person.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the 60 percent 
evaluation for the Veteran's service-connected ischemic heart 
disease (IHD) and denied entitlement to special monthly 
compensation based on aid and attendance/housebound.  

In a March 2008 decision, the Board denied entitlement to an 
evaluation in excess of 60 percent for ischemic heart disease 
and SMC based on the need for regular aid attendance of 
another person.  The Veteran appealed the Board's March 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated April 2009, the Court granted 
a Joint Motion for Remand, vacated the March 2008 Board 
decision, and remanded the case for compliance with the terms 
of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the April 2009 Joint Motion for Remand, and upon 
preliminary review of the record with respect to the 
Veteran's claims currently on appeal, further development is 
required prior to final appellate review.  

The Veteran asserts that his service-connected disability is 
worse than the current evaluation contemplates, and his 
physical limitations caused by his service-connected 
disability require him to use a cane and restrict his ability 
to perform tasks associated with his self-care.  He contends 
that a higher rating is warranted for his service-connected 
heart disability, and he is entitled to SMC based on the need 
for aid and attendance of another person.  

As previously mentioned, the Court vacated the March 2008 
Board decision, which denied an increased rating for the 
Veteran's service-connected heart disability and entitlement 
to SMC based on the need for regular aid and attendance, and 
remanded the issues to the Board for compliance with 
directives that were specified by the Court.  The Court found 
that the Board failed to provide an adequate statement of 
reasons or bases for the denial of both claims.  
Specifically, the Court stated that the Board did not fully 
discuss why the Veteran was not afforded contemporaneous 
examinations for his service-connected heart disability and 
SMC claim given the amount of time lapsed since the last 
examinations were conducted, which were in September 2004, 
and given the Veteran's assertions that his service-connected 
heart disability had worsened in severity and requires the 
need for aid and attendance of another person due to his 
service-connected disability, as expressed in an October 2004 
personal statement and reiterated by the Veteran's 
representative in the February 2008 Informal Hearing 
Presentation.  

In light of the April 2009 Joint Motion for Remand, along 
with the Veteran's contentions as reported in his October 
2004 personal statement, the February 2008 Informal Hearing 
Presentation, and the October 2009 brief by the Veteran's 
representative, the Board finds that the Veteran should be 
afforded another VA examination to determine the nature and 
severity of his service-connected heart disability and 
whether SMC based on the Veteran's need for the regular aid 
and attendance of another person is warranted.  As mentioned 
above, review of the record shows that the Veteran's most 
recent VA examinations were conducted in September 2004.  
Since that time, it appears that the heart disability may 
have worsened in severity.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The Board finds that 
further examination is required so that the decision is based 
on a record that contains a current examination.  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) (where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
cardiology examination to determine the 
nature and severity of his service-
connected ischemic heart disease (IHD).  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to provide an 
estimate of the level of activity 
expressed in METS (metabolic equivalents) 
resulting in dyspnea, fatigue, angina, 
dizziness or syncope; the episodes of 
congestive heart failure, if any; and the 
degree of left ventricular dysfunction 
expressed in percentage of ejection 
fraction.  

2.  Schedule the Veteran for a VA 
examination to evaluate his mobility and 
home care needs.  Provide the examiner 
with the list of service-connected and 
non-service connected disabilities and 
request that the examiner note whether 
mobility deficits, home medical care, or 
the need for assistance in the daily 
activities are related to the Veteran's 
service-connected disabilities or to 
other conditions.  The examiner should 
specifically state whether or not the 
Veteran is housebound, that is 
substantially confined to his house and 
the immediate premises, solely by reason 
of his service-connected disabilities.  
The examiner should also state whether or 
not solely as the result of any service-
connected disability the Veteran is 
unable to dress and undress himself; is 
unable to keep himself ordinarily clean 
and presentable; has the frequent need of 
adjustment of any special prosthetic or 
orthopedic device which cannot be done 
without aid; is unable to feed himself is 
unable to attend to the wants of nature; 
or has any incapacity which requires care 
or assistance on a regular basis to 
protect the Veteran from room hazards or 
dangers involved with his daily 
environment.  The examiner should further 
state whether or not the claimant is 
bedridden due to any service-connected 
disability.

The claims folder should be made 
available to the examiner(s) for review 
in conjunction with the examinations, and 
the examiner(s) should acknowledge such 
review in the examination report(s).  

3.  Thereafter, the issues on appeal 
should be readjudicated. If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



